Bell, Chief Judge.
The defendant, after his conviction, filed a motion for new trial on the general grounds and six special grounds. The motion for new trial was overruled. He appeals to this court from the judgment of conviction and sentence. There is no enumeration of error on the overruling of the motion for new trial. The enumerated errors are the six special grounds embraced in the motion for new trial. These grounds are without merit because the denial of the motion for new trial, unappealed, fixed as the law of the case all issues embraced in the motion. Hill v. Willis, 224 Ga. 263, 268 (161 SE2d 281); Bryan v. State, 224 Ga. 389, 390 (162 SE2d 349); Tiller v. State, 224 Ga. 645 (164 SE2d 137).

Judgment affirmed.


Quillian and Whitman, JJ., concur.